NUMBER 13-22-00377-CV

                              COURT OF APPEALS

                    THIRTEENTH DISTRICT OF TEXAS

                      CORPUS CHRISTI – EDINBURG


           IN RE KIRBY OFFSHORE MARINE OPERATING, LLC


                        On Petition for Writ of Mandamus.


                                        ORDER
               Before Justices Benavides, Hinojosa, and Silva
                             Order Per Curiam

       On August 16, 2022, relator Kirby Offshore Marine Operating, LLC filed a petition

for writ of mandamus through which it asserts that the trial court abused its discretion by

granting a motion for new trial. The Court requests that the real party in interest, Southern

Recycling, LLC, or any others whose interest would be directly affected by the relief

sought, file a response to the petition for writ of mandamus on or before the expiration of

ten (10) days from the date of this order. See TEX. R. APP. P. 52.2, 52.4, 52.8.


                                                                       PER CURIAM

Delivered and filed on the
17th day of August, 2022.